DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,6,8,11,12,15,16,and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlin (U.S. Patent Number 4,984,472). Dahlin discloses that a Coriolis mass flow rate measuring apparatus including one or more detecting means (46), (48), (56) for detecting conduit detection portion velocities caused by Coriolis forces exerted by a mass flowing through the oscillating conduit, and means (54) operative to measure the time differences between said first and second points in time when respective velocity signals have zero velocity and to use such measurements according to a formula to indicate the mass flow rate (Please see the abstract).
With respect to claim 1, Dahlin discloses and illustrates a system for determining properties of a fluid in a conduit (see column 7, lines - 13-16, "an improved meter using Coriolis effects for measuring mass flow rates"), the system comprising: an exciter (42, 60) attached to the conduit (30, 68), the exciter to induce one or more vibration patterns in the conduit, an isolator (34, 64) connected to the conduit at a first end of the isolator 
With respect to claim 2, the system of claim 1, where the conduit is a pipe is illustrated in figure 2 and 3. 
With respect to claim 5, the system of claim 1, where the sensor is selected from a group consisting of a displacement sensor, a motion or acceleration sensor, a vibration sensor, load (stress) sensor, and a strain sensor is disclosed as velocity sensors are disclosed.
With respect to claim 6, the system of claim 1, where the system comprises two isolators positioned along an axial length of the conduit, the isolators forming a measurement length of conduit, and where the exciter is placed along the measurement length of the conduit is illustrated in figures 2 and 3. 

With respect to claim 11, Dahlin discloses and illustrates a method for determining properties of a fluid in a conduit, the method comprising: connecting to the conduit (30,68) an exciter (42, 60) and causing the exciter to induce one or more vibration patterns in the conduit; connecting an isolator (34,64) to the conduit at a first end of the isolator and to a fixed support (32) on a second of the isolator, the isolator to prevent vibrations from being transmitted along the length of conduit beyond a predetermined measurement length (see column 9, lines 28-45, "vibration isolation plates 64 and 66"); attaching a sensor (46,48) to the conduit to measure changes in one or more mechanical states of a conduit (see column 9, lines 9-27, "velocity sensors 46 and 48”); receiving, by a processor, sensor data; and determining, by the processor, from the sensor data, a property of the fluid (this is disclosed via the principle of the disclosed mass flow meter, see for example. column 7, lines 48-65, - "computing means, which computing means typically have memory for storing instructions").
With respect to claim 12, the system of method of claim 11, where the conduit is a pipe is illustrated in figure 2 and 3. 
With respect to claim 15, the method of claim 11, where the sensor is selected from a group consisting of a displacement sensor, a motion or acceleration sensor, a vibration sensor, load (stress) sensor, and a strain sensor is disclosed as velocity sensors are disclosed.

With respect to claim 18, the method of claim 11, where the property of the fluid is mass flow or density is disclosed as a Coriolis mass flow rate measurement apparatus is disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 9, 10, 13, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin.
With respect to claims 3 and 13, , the system of claim 1, where the fluid comprises oil  is not explicitly disclosed, however, detecting mass flow velocity of oil through a pipe, since oil often flows through pipes, would be obvious to one of ordinary skill in the art. 
With respect to claims 4 and 14, while the specific exciter used is not explicitly disclosed, the exciter type is not disclosed as critical nor required and thus any exciter that provides the necessary function would be deemed as an obvious equivalent to one of ordinary skill in the art.


With respect to claims 7 and 17, while the arrangement of the sensors are not explicitly disclosed, placing the sensors in a configuration to maximize measurement results would be obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claims 9 and 19, the use of multiple exciters is shown in the reference and the exciters causing various movements would be obvious to one of ordinary skill in the art at the time of the invention.
With respect to claims 10 and 20, mass elements to alter the mechanical property of a conduit are well known for Coriolis mass flow meters, and thus their use would be obvious to one of ordinary skill in the art as the type of mass selected to alter the mechanical property of the conduit can be chosen as needed by one of ordinary skill in the art at the time of the invention. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



September 29, 2021
/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861